Case 2:19-cv-07952-FMO-MAA Document 51-1 Filed 03/03/20 Page 1 of 4 Page ID #:299



 1   KENNETH L. STEINTHAL (Bar No. 268655)
      ksteinthal@kslaw.com
 2   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
      jakro@kslaw.com
 3   KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
 4   Los Angeles, CA 90071
     Telephone: (213) 443-4355
 5   Facsimile: (213) 443-4310
 6   Attorneys for Defendants
     THE ORCHARD ENTERPRISES, INC. AND
 7   ORCHARD ENTERPRISES, NY, INC.
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12
13    FOUR JAYS MUSIC COMPANY                  Case No. 2:19-cv-07952-FMO-MAA
      and JULIA RIVA,                          [The Honorable Fernando M. Olguin]
14
                  Plaintiffs,                  DECLARATION OF TUCKER
15                                             MCCRADY IN SUPPORT OF
            v.                                 DEFENDANTS THE ORCHARD
16                                             ENTERPRISES, INC. AND ORCHARD
      APPLE, INC., GOOGLE LLC,                 ENTERPRISES, NY, INC.’S MOTION
17    THE ORCHARD ENTERPRISES,                 TO DISMISS OR TRANSFER
      INC., ORCHARD ENTERPRISES,
18    NY, INC., and CLEOPATRA                  Date: April 9, 2020
      RECORDS, INC.                            Time: 10:00 a.m.
19                                             Judge: The Honorable Fernando M. Olguin
                  Defendants.
20
21
22
23
24
25
26
27
28

                        DECLARATION OF TUCKER MCCRADY IN SUPPORT OF DEFENDANT
                         THE ORCHARD’S MOTION TO DISMISS OR MOTION TO TRANSFER
Case 2:19-cv-07952-FMO-MAA Document 51-1 Filed 03/03/20 Page 2 of 4 Page ID #:300



 1   I, Tucker McCrady, declare and state as follows:
 2           1.   I am an employee of Orchard Enterprises NY, Inc. (“The Orchard,”
 3   collectively with The Orchard Enterprises) and currently work in The Orchard’s office
 4   in New York. I have been an employee of The Orchard since 2016, and my current title
 5   is Executive Vice President and General Counsel.
 6           2.   In my role as Executive Vice President and General Counsel and as part of
 7   my job duties, I am responsible for overseeing business and legal affairs matters and
 8   managing the Legal Department at The Orchard. In addition, I am knowledgeable about
 9   those persons employed by The Orchard with knowledge of The Orchard’s music
10   licensing agreements and royalty payment procedures, as well as other business and
11   financial information related to The Orchard’s music services. I also have knowledge
12   as to where documents related to The Orchard’s music services may be found, and
13   where certain third-party companies (including some of their employees that have
14   worked with The Orchard) are located.
15           3.   I make this declaration in support of The Orchard’s motion to dismiss or
16   transfer this action to the United States District Court for the Southern District of New
17   York.
18           4.   My statements herein are based upon my personal knowledge and my
19   review of certain business records that are prepared and maintained in the ordinary
20   course of The Orchard’s business. My personal knowledge of the facts stated herein is
21   also informed by my discussions with other employees who have knowledge of or
22   involvement with The Orchard’s music licensing in the United States.
23           5.   If called to do so, I could and would competently testify as to where
24   documents and other relevant evidence may be found and where certain potential
25   witnesses are located.
26                            The Orchard and Its Music Services
27           6.   The Orchard Enterprises is a Delaware corporation with its principal of
28   business in New York. Orchard Enterprises, NY is a New York corporation with its
                                                   1
                         DECLARATION OF TUCKER MCCRADY IN SUPPORT OF DEFENDANT
                          THE ORCHARD’S MOTION TO DISMISS OR MOTION TO TRANSFER
Case 2:19-cv-07952-FMO-MAA Document 51-1 Filed 03/03/20 Page 3 of 4 Page ID #:301



 1   principal of business in New York.
 2         7.      The Orchard was founded in 1997 and is a music, film, and video
 3   distribution, marketing and sales company based out of New York.
 4         8.      The Orchard’s global headquarters are in New York, New York. The
 5   Orchard had an office engaged solely in the motion picture business in California from
 6   November 10, 2014 to March 31, 2019, which was not involved in music licensing or
 7   music distribution activities. The Orchard sold this film industry office to a set of
 8   owners unaffiliated with The Orchard (or any of its affiliates) on March 31, 2019. There
 9   is also a subsidiary of The Orchard (RoyaltyShare, Inc.) that provides artist royalty
10   statement preparation services to independent record companies. RoyaltyShare is
11   located in southern California, but it is not involved in The Orchard’s music licensing
12   or distribution activities. As of March 31, 2019, The Orchard has no offices in
13   California.
14         9.      As of February 2020, The Orchard employed approximately 250 people at
15   its New York City headquarters. The New York office is the hub of the company’s
16   music licensing operations.      The most senior music licensing employees of The
17   Orchard, including its General Counsel and VP of Catalog Development, as well as its
18   VP of Client Acquisition & Retention, work in the New York office.
19                      The Orchard’s U.S. Music Licensing Activities
20         10.     All employees in The Orchard’s U.S. music licensing team (i.e., U.S.-
21   based employees whose job duty is to negotiate music distribution licenses with its
22   partner digital service providers) and operations team are based in New York. None of
23   The Orchard’s employees on the U.S. team responsible for negotiating music
24   distribution deals with digital service providers works in California. All of The
25   Orchard’s contacts with music label Cleopatra Records, as well as with The Orchard’s
26   distribution partners Apple, Inc. and Google LLC, related to music distribution
27   emanated from New York.
28         11.     The Orchard employees who negotiate music licenses with the Harry Fox
                                                   2
                         DECLARATION OF TUCKER MCCRADY IN SUPPORT OF DEFENDANT
                          THE ORCHARD’S MOTION TO DISMISS OR MOTION TO TRANSFER
Case 2:19-cv-07952-FMO-MAA Document 51-1 Filed 03/03/20 Page 4 of 4 Page ID #:302
